DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 31 March 2021 for the application filed 06 September 2016. Claims 1, 2, 5, and 7-20 are pending:
Claims 3, 4, and 6 have been canceled;
Claims 10-20 have been withdrawn without traverse in the election filed 20 August 2018; and
Claims 1, 2, 10, 13-15, 19, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/371,829, filed 07 August 2016; PRO 62/214,567, filed 04 September 2015; CIP 13/866,584, filed 19 April 2013, PRO 61/636,515, filed 20 April 2012) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:
“wherein the concentrate extraction region is outside [[of a ]]the acoustic region.
Appropriate correction is required.

Response to Arguments
Regarding the pre-AIA  35 U.S.C. 102(b) rejections of Claims 1-3, 5, 6, and 8 as being anticipated by COAKLEY et al. (US Patent 6,332,541) and the pre-AIA  35 U.S.C. 103(a) rejections of Claims 1-8 as being unpatentable over KOLODNY (US PGPub 2011/0284475 A1) in view of COAKLEY with evidentiary support from SCHAER (US Patent 6,595,989), Applicant’s amendments filed 31 March 2021 have been fully considered and are persuasive. These rejections have been withdrawn. However, upon further consideration and search, new grounds of 
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MILO (US PGPub 2003/0221561 A1).
Regarding Claim 1, MILO teaches an ultrasonic medical device that removes microbubbles and microparticles from a bloodstream to produce a cleansed stream (i.e., an acoustophoretic device; a flow of blood containing blood components; abstract); such microparticles include non-blood cells and particles, e.g., cholesterol (i.e., a lipid; p0040). As shown in FIG. 13 (text labels added by Examiner) and described in p0053, a flow of blood carrying microparticles is diverted from a main tube 95 (i.e., an acoustic chamber configured to receive a flow of blood containing blood components; an inlet on a first side of the acoustic chamber) into an ultrasonic bubble trap 94 via side outlet 96 (i.e., a lipid collection trap outlet above the acoustic region); this flow of blood with microparticles is deflected away by an elongated array of transducers 101 (i.e., an ultrasonic transducer coupled to the acoustic chamber to generate an acoustic wave in an acoustic region of the acoustic chamber; “acoustic region” is indicated by dashed box in FIG. 13 below) on the opposite wall of the main tube 95. The remainder of the now cleansed blood flows downstream past the array of transducers (i.e., a concentrate extraction region below the acoustic region; “concentrate extraction region” is indicated by dotted box in FIG. 13 below) to outlet 103 (i.e., a filtrate outlet on a second side of the acoustic chamber such that the acoustic region is between the inlet and filtrate outlet) to be sent to a reservoir.
[AltContent: rect][AltContent: rect][AltContent: textbox (Acoustic Region)][AltContent: textbox (Concentrate
extraction region)][AltContent: textbox (Filtrate outlet
(second side))][AltContent: textbox (Inlet (first side))][AltContent: textbox (Lipid collection
trap outlet)][AltContent: textbox (Acoustic 
chamber)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding the limitations that the concentrate extraction region is “below the acoustic region” and the lipid collection trap outlet is “above the acoustic region”, while MILO explicitly discloses the latter (icompare the relative locations of side outlet 96 and the region directly above the transducers 101), MILO fails to explicitly disclose the former. However, the claim further identifies the lipid collection trap outlet and the concentrate extraction region as respective sections where agglomerated lipids and blood cells settle. As mentioned earlier, MILO teaches the same separation of microparticles and cleansed blood to the side outlet 96 and further downstream in tube 95, respectively; the only difference between the prior art and the claimed invention is the relative location of the concentrate extraction region. One of ordinary skill in the art would have found it obvious to rearrange the components of the taught product such that the “further downstream” region in tube 95 taught by MILO would be located relatively lower compared with the acoustic separation region above the transducers 101 because it is a simple rearrangement of parts. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04).

Finally, the limitation “configured to receive a flow of blood containing blood components” is directed toward an intended use of the claimed acoustic chamber. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). Indeed, MILO discloses the use of the taught device for treating blood.
Regarding Claim 2, as applied to the rejection of Claim 1, MILO further discloses the cleansed blood flows downstream past the array of transducers to outlet 103 (i.e., wherein the concentrate extraction region is outside the acoustic region) to be sent to a reservoir.
Regarding Claim 8, as applied to the rejection of Claim 1, MILO discloses an acoustophoretic device comprising an acoustic chamber. MILO further shows in FIG. 13 that the device has certain dimensions/volume; however, MILO is deficient in explicitly disclosing the acoustic chamber has an interior volume of at least 50 mL. However, the only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the devices. Because the claimed invention would not perform differently than the acoustophoretic device taught by MILO, the claimed invention is not patentably distinct (In re Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MILO or, in the alternative, over MILO in view of COAKLEY et al. (US Patent 6,332,541).
	Regarding Claim 5, as applied to the rejection of Claim 1, MILO discloses an acoustophoretic device comprising an acoustic chamber, a filtrate outlet, and a concentrate extraction region. As shown in FIG. 13, MILO further shows that the lower wall of the tube 95 tapers from the outlet 103 toward the region downstream of the transducers 101 (i.e., wherein the acoustic chamber further comprises an angled wall tapered from the filtrate outlet to the concentrate extraction region).
Alternatively, MILO is deficient in disclosing the acoustic chamber further comprises an angled wall tapered from the filtrate outlet to the concentrate extraction region.
an acoustophoretic device; c1/29-36; c1/57-63). As shown in FIG. 1, the apparatus comprises a body 10 with a longitudinal chamber having an inlet passage 11, an acoustic standing wave section 14, and an outlet passage 19 (c2/66-c3/10). As shown in FIG. 3, COAKLEY discloses outwardly-inclined outlet passages 32 downstream from the acoustic standing wave section 14 (c3/62-c4/5); the outwardly-inclined outlet passages 32 comprise angled walls (i.e., wherein the acoustic chamber further comprises an angled wall tapered from the filtrate outlet to the concentrate extraction region; FIG. 3). Advantageously, such angled passages aid in the further separation of acoustically separated particles (c3/62-c4/5) and allow for the more detailed observation of the separation (c4/38-46). Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to provide an acoustic chamber further comprising an angled wall tapered from the filtrate outlet to the concentrate extraction region as taught by COAKLEY in the acoustophoretic device taught by MILO.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 7 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MILO in view of KLUCK (US PGPub 2008/0181828 A1).
Regarding Claim 7, as applied to the rejection of Claim 1, MILO discloses an acoustophoretic device with a concentrate extraction region. MILO further discloses cleansed blood flows downstream past the array of transducers to outlet 103 and to a reservoir for storage (i.e., a container connected to the concentrate extraction region; p0053). MILO is deficient in disclosing the container is detachably connected to the concentrate extraction region, wherein the container is a disposable bag capable of withstanding temperatures from about -80°C to about 40°C.
KLUCK discloses a separation chamber that utilizes a resonator to effect particle separation of blood (abstract). The separation chamber utilizes disposable waste bags 78 for the collection of unwanted blood fractions after separation in a separation chamber 24 (p0139, p0142; FIG. 9). At the time of the invention, one of ordinary skill in the art would have found it obvious to provide disposable bags detachably connected downstream of a separation chamber as taught by KLUCK in the acoustophoretic device taught by MILO. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A). Furthermore, absent showings of unexpected or non-obvious results or criticality, such a limitation would have been obvious to one of ordinary skill in the art. It would be obvious to one of ordinary skill in the art to provide a container or bag to collect unwanted waste for easier disposal or removal.
The limitation requiring the container to be detachably connected to the concentrate outlet is not patentable. If it were considered desirable for any reason to obtain access to a container used to collect particles, as is the case in this invention, it would be obvious to make the container detachable for that purpose. 
The limitation wherein the disposable bag is capable of withstanding temperatures from about -80°C to about 40°C is considered an inherent property of all containers and does not render the claimed container patentable. The claimed temperature range includes nearly all ambient temperatures on Earth. Any common container or bag would inherently be designed to “withstand” such a broadly claimed temperature range and would be obvious to use to one of ordinary skill in the art.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MILO with evidentiary support from DAOUD (US PGPub 2007/0199378 A1).
Regarding Claim 9, as applied to the rejection of Claim 1, MILO discloses an acoustophoretic device. MILO is deficient in disclosing a portable, autonomous system further comprising a battery for powering the device.
	However, limitations directed toward portability are not sufficient by themselves to patentably distinguish over an otherwise old device unless there are new or unexpected results (In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952); MPEP §2144.04). Furthermore, the limitation requiring a battery for powering the acoustophoretic system would have been obvious to one of ordinary skill in the art. An electronic device, especially a portable electronic device that generates acoustophoretic energy via a transducer as claimed, would require a power source to operate; a battery provides such a power source and allows the device to maintain its portability (DAOUD, p0031).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777